DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. U.S. PGPUB No. 2020/0027694.

Regarding claim 1, Wang discloses a multibeam inspection apparatus comprising: a stage on which an object to be inspected is capable 5to be mounted (“a wafer stage (not shown in FIG. 2)” [0035]), a multibeam column (illustrated in figure 2) that irradiates the object to be inspected 230 with multi-primary electron beams (214, 216, 218), and a multi-detector 244 including a first detection pixel 246 that receives irradiation of a first secondary electron beam 236 emitted after a first beam scanning region 272 of the object to 10be inspected 230 is irradiated with a first primary electron beam 216 of the multi-primary electron beams and a second detection pixel 248 that receives irradiation of a second secondary electron beam 238 emitted after a second beam scanning region 270 adjacent to the first beam scanning region 272 15of the object 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. PGPUB No. 2020/0027694 in view of Nakasuji et al. U.S. PGPUB No. 2002/0036264.

Regarding claim 4, Wang discloses the claimed invention except that while Wang generally discloses defect detection (“The reconstructed images can be used to reveal various features of the internal and/or external structures of the wafer, and can be used to reveal any defects that may exist in the wafer” [0005]) there is no explicit disclosure of a comparison unit that detects a defect of the object to be inspected by comparing an 
Nakasuji discloses an electron microscopy apparatus comprising a plurality of beams irradiated to different locations on a sample surface (as illustrated in figure 15) wherein a comparison unit that detects a defect of the object to be inspected by comparing an image formed of the first frame image and the second frame image overlapped with each other and joined together with a reference image (“the image capturing means operates to capture each of the images of the plurality of regions under testing displaced from one another while partially overlapping on the object under testing on the sample, and the defect determining means operates to compare the images of the plurality of regions under testing captured by the image capturing means with the reference image stored in the storage means to determine defects on the sample” [0117]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the defect detection scheme of Nakasuji in order to utilize a particular mechanism for detecting the defects of Wang since Wang describes that such defect detection is performed and since both Nakasuji and Wang image the overlapping portion between plural electron beams.

Allowable Subject Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Wang et al. U.S. PGPUB No. 2020/0027694 discloses that the comparison unit compares an overlapping frame43SBB181007-US-A(FNF0648) image region in which the first frame image and the second frame images overlap with each other (“Electron intensity determination circuit 503 may also perform post-processing to mitigate the effect of noise, such as… detecting and excluding intensity output from electron sensing elements located in overlapping areas between neighboring beam spots” [0083]) and detects a defect of the object to be inspected and obtain defect information (“The reconstructed images can be used to reveal various features of the internal and/or external structures of the wafer, and can be used to reveal any defects that may exist in the wafer” [0005]). However, although the defect detection is based on the reconstructed image (which has been compensated for intensity in an overlapping region detected between the two detection pixels 246 and 248) there is no explicit disclosure of a reference image and adjusts a defect detection 5parameter using defect information; comparing the reconstructed image with a reference image, and using the defect detection parameter that has been adjusted.
Nakasuji et al. U.S. PGPUB No. 2002/0036264 discloses an electron microscopy apparatus comprising a plurality of beams irradiated to different locations on a sample surface (as illustrated in figure 15) wherein a comparison unit that detects a defect of 
Chen et al. U.S. PGPUB No. 2016/0123898 teaches adjusting a defect detection 5parameter using defect information (“Once enough of each type of defect is classified, the user attempts to set the correct defect detection parameter values in order to create a recipe that will detect enough of the DOI and have as few as possible of the nuisance defects detected” [0008]), but does not disclose that the defect is detected by imaging plural primary electron beams irradiated to adjacent regions which overlap with one another.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a multibeam inspection apparatus comprising: a comparison unit that compares an overlapping frame image region in which a first frame image formed by a first primary electron beam and a second frame image formed by a second primary electron beam overlap with each other with a reference image to detect a defect of the 

Regarding claim 3; Wang et al. U.S. PGPUB No. 2020/0027694 discloses a correction of a first image formed with a first primary electron beam and second image formed with a second primary electron beam by determining beam intensity in an overlapping region (“the processing system can detect the occurrence of the partial overlapping based on primary boundaries 312 (e.g., as shown in FIG. 4B) of neighboring beam spots… Based on the detection, the processing system can determine that some of the electron sensing elements are located in the area where the beam spots overlap, and exclude the outputs from those electron sensing elements when determining the intensity values of the beam spots” [0061]), wherein a gradient of each image is determined (“The detection system comprises a signal processing circuit configured to generate a set of intensity gradients based on electron intensity data received from a plurality of electron sensing elements” [0007]) but is not corrected. There is no explicit disclosure that an image corrector that corrects a gradation value of 10the first frame image and/or a gradation value of the second frame image using a correction value obtained from the difference in beam intensity.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations a multibeam inspection apparatus comprising: an image corrector that corrects a gradation value of 10a first frame image formed with a first primary electron beam and/or a gradation value of a second frame image formed with a second primary 

Regarding claims 5 and 6; claims 5 and 6 would be allowable at least for their dependence upon claims 2 and 3, respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881